DETAILED ACTION
This office action is in response to RCE filed on 03/15/2022.
Claims 21-22, and  24-41  are pending of which claims 21, 28, and 30  are  independent claims, and claim 1-20 and  23 are canceled.
This  application is examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: claim 41 depends on claim 21 instead of claim 1, which is canceled by applicant.
Information disclosure
IDS filed  on 03/02/2020, 12/18/2020, 07/27/2021, and 04/29/2022 is considered.

Allowable Subject Matter
Claims 21-22, and 24-41  are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with determine the downlink scheduling delay based on a count of only valid NB-IoT downlink subframes elapsed since an end of the NPDCCH; and decode a system information block type-1 narrowband (SIBI-NB) that is transmitted on every other radio frame, where the starting radio frame number for SIB1-NB repetitions is based on a physical cell ID (PCID), a system frame number (SFN) and a number of repetitions (R).  



Claims 21-22, 2427 and 41  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 21,    “… decode, a narrowband physical downlink control channel (NPDCCH) that indicates a number of narrowband internet-of-things (NB-IoT) downlink subframes for a downlink scheduling delay of a narrowband physical downlink shared channel (NPDSCH) in one or more radio frames configured for time-division duplexing (TDD) operation” as specified in claim 21.  

Claims 28-29 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 28,    “… subframes of the one or more radio frames include uplink subframes, NB-IoT downlink subframes for downlink NB-IoT transmissions, and downlink subframes for other downlink transmissions; determine the downlink scheduling delay based on a count of valid NB-IoT downlink subframes elapsed since an end of the NPDCCH, wherein the count excludes uplink subframes and downlink subframes for other downlink transmission” as specified in claim 28.  

Claims 30-40 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 30,    “… decode, from the base station, a system information block type-1 narrowband (SIBI-NB), wherein, the SIB1-NB is transmitted on every other radio frame, and wherein the starting radio frame number for SIB1-NB repetitions is based on a physical cell ID (PCID), a system frame number (SFN) and a number of repetitions, R” as specified in claim 30.  



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Hwang (US Pub. No. 20190158261) discloses a narrowband physical downlink shared channel within a slot. However the disclosure of  Hwang taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with decode, a narrowband physical downlink control channel (NPDCCH) that indicates a number of narrowband internet-of-things (NB-IoT) downlink subframes for a downlink scheduling delay of a narrowband physical downlink shared channel (NPDSCH) in one or more radio frames configured for time-division duplexing (TDD) operation as claimed in claims 21, 28 and 30  in combination with other limitations recited as specified in claims 21, 28 and 30.

Park(US Pub. No. 20190372696) discloses repetition is determined based on SFN as disclosed on Table 16. However the disclosure of  Park taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with subframes of the one or more radio frames include uplink subframes, NB-IoT downlink subframes for downlink NB-IoT transmissions, and downlink subframes for other downlink transmissions; determine the downlink scheduling delay based on a count of valid NB-IoT downlink subframes elapsed since an end of the NPDCCH, wherein the count excludes uplink subframes and downlink subframes for other downlink transmission as claimed in claims 21, 28 and 30  in combination with other limitations recited as specified in claims 21, 28 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476